DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant asserts that claims 1, 19, and 20 as amended to recite “the binary logic circuit enabling a reduction in an area of an integrated circuit required to carry out the approximation function” integrates the abstract idea into a practical application (Remarks, p. 7).  Applicant supports this argument by asserting that the functioning and performance of the claimed binary logic circuit an the device is directly improved (Remarks p. 7).  Applicant further asserts that the claimed binary logic circuit elements are arranged to implement the approximation of a mathematical function to the desired precision and speed providing the improvement (Remarks, p. 8).
Examiner respectfully disagrees.  Examiner respectfully disagrees.  Examiner maintains that any purported improvement flows as a direct and natural consequence of the mathematical concepts. Specifically the mathematical concepts drive the selection of generic arithmetic circuits (a direct consequence of the math).  Any reduction in an area of the integrated circuit required to carry out the approximation of the mathematical function is merely and intended result of the mathematical concepts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 1 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate an approximation for a mathematical function over a predefined range of linear segments, each linear segment extending between a pair of break points and having a gradient and a base value, by performing multiplication by a gradient and adding a base value to an input or output of the multiplication wherein each of the gradients and each of the break points has a minimum extended Hamming weight which is less than or equal to a threshold value.  See figure 3 and specification p. 8 line 30 through p. 9 line 10, and line 19 through p. 10 line 2 which further describe these claimed mathematical calculations.
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: a binary logic circuit comprising a plurality of logic chains each comprising a binary multiplier with an input, output, and a binary adder, the binary logic circuit enabling a reduction in the area of an integrated circuit required to carry out the approximation of the mathematical function.  However, these elements are recited at a light-level of generality, For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the binary logic circuit elements in a manner that merely flow as a direct consequence of the math. See for example figure 2, which provides and implementation of the claimed elements in a manner that flows directly from the segmentation of line segments of figure 3 with associated gradients and hamming weights as in table 1 and according to the equations below table 1.  Furthermore, the element “the binary logic circuit enabling a reduction in an area of an integrated circuit required to carry out the approximation function” merely comprises an intended result of the mathematical concepts.
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a direct consequence of the math.  See MPEP 2106.05(f).
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The inventive concept is in the mathematical concepts of approximating the mathematical function over a predefined range as a series of linear segments, wherein the segments have a pair of break points and gradient and a base value.  These mathematical concepts drive the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a direct consequence of the math.   For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-18 are rejected for at least the reasons cited with respect to claim 1.  Claims 2-18 recite further mathematical concepts for approximating a mathematical function over a predefined range as a series of line segments.  Claims 4-18 recite no further additional elements beyond those recited in claim 1 that would require further analysis under step 2A prong 2, and step 2B.
Claim 2 recites the following additional element: selection logic.  However, under step 2A prong 2, this element is recited at a light-level of generality, such that the claim continues to fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structure for selecting is recited in a manner that merely flow as a direct consequence of the math, i.e. selecting the appropriate segment of the curve approximation.   Under step 2B, the claim considered as whole and as an ordered combination continues to not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The inventive concept continues to be in the mathematical concepts of approximating the mathematical function over a predefined range as a series of linear segments, wherein the segments have a pair of break points and gradient and a base value, and selecting the appropriate segment.  These mathematical concepts drive the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a direct consequence of the math.   For these reasons claim 2 does not amount to significantly more than the abstract idea.
Claim 3 recites the following additional element: an input for receiving input variable.  The input similarly is recited a light-level of generality, such that the claim continues to fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging then to receive the input.   Furthermore the element of receiving the input variable amounts to mere data gathering.  This is an insignificant extra-solution activity.  See MPEP 2106.05(g).  Under step 2B, the claim considered as whole and as an ordered combination continues to not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The inventive concept continues to be in the mathematical concepts of approximating the mathematical function over a predefined range as a series of linear segments, wherein the segments have a pair of break points and gradient and a base value, and selecting the appropriate segment.  These mathematical concepts drive the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows and in requiring an input for receiving an input.  Furthermore receiving an input is well-understood, routine, and conventional activity.  See MPEP 2106.05(d)(II), “electronic recordkeeping”, and “retrieving information”.  For these reasons claim 3 does not amount to significantly more than the abstract idea.

Regarding claim 19, and claim 20  under the Alice framework Step 1, the claims each recite a process. 
Under the Alice framework Step 2A prong 1, claims 19 and 20 recite an abstract idea in the grouping of Mental Steps and Mathematical Concepts.  The claims recite mental steps to derive a hardware representation.  The claims further recite  mathematical calculations to approximate a mathematical function over a predefined range of linear segments, fitting a plurality of linear segments to the function over the predefined range, wherein each linear segment extends between a pair of break points and has a gradient and a base value.  Deriving the hardware representation comprises for each of the plurality of linear segments, performing multiplication by the gradient and adding the base value for the segment to an input or output of the multiplication wherein each of the gradients and each of the break points has a minimum extended Hamming weight which is less than or equal to a threshold value.  See figure 3 and specification p. 8 line 30 through p. 9 line 10, and line 19 through p. 10 line 2 which further describe these claimed mathematical calculations.
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: a binary logic circuit for each linear segment comprising a binary multiplier with an input, output, and a binary adder.  However, these elements are recited at a light-level of generality, For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the binary logic circuit elements in a manner that merely flow as a direct consequence of the math. See for example figure 2, which provides and implementation of the claimed elements in a manner that flows directly from the segmentation of line segments of figure 3 with associated gradients and hamming weights as in table 1 and according to the equations below table 1.
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a direct consequence of the math.  
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The inventive concept is in the mathematical concepts of approximating the mathematical function over a predefined range as a series of linear segments, wherein the segments have a pair of break points and gradient and a base value.  These mathematical concepts drive the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a direct consequence of the math.   For these reasons claim 19 and claim 20 do not amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


             /EMILY E LAROCQUE/             Primary Examiner, Art Unit 2182